Earl Warren: W. Palmer Dixon, et al., Petitioner versus United States. Mr. Goodman, you may continue your argument.
Frank I. Goodman: Mr. Chief Justice, may it please the Court. When we broke off yesterday, I had just offered an analogy which in our view aptly illustrates the basic principle of this case. I suggested that if A lends B $100 today, in return for B's promise to repay the $100 plus $6 extra one year from today, B's obligation could be expressed in the note in a number of different ways, all of which mean exactly the same thing. The note could say $100 plus 6% interest or $100 plus 6% or $100 plus $6 or as in the present case, the note could simply say $106. In each of these cases, the $6 increment simply represents the compensation which the borrower agrees to pay the lender in return for the lender's money, in short, interest as this Court has defined it. Everyone agrees that in the case of the note with 6% stated interest an accrual basis taxpayer would be required to accrue the $6 increment over the life of the note and we say exactly the same result should obtain in the case of $106 note issued at a $6 discount. A cash basis taxpayer of course would not be required to account for the gain until he sold or redeemed the note. At that time, he would be deemed to be selling two things; first, the note itself carrying with it the right to interest accruing in the future, and secondly, the right to the interest that had already been earned up to the date of the sale or redemption. Part of the purchase price would have to be allocated to the note and the rest of it would have to be allocated to the interest component and that part allocated to the interest component would be taxable as ordinary income.
Potter Stewart: What if the going rate of interest changed between the time of the issuance of the note and the sale of third party and which would affect the price because of the going of the change and the going rate of interest.
Frank I. Goodman: Yes. Well, if -- let's suppose first that nothing happens and he sells the note at the end of six months for $103.
Potter Stewart: Well, that's the case you've already given.
Frank I. Goodman: That's right. In that case, there would be no capital gain or loss and there would be interest income of $3. If the market rate of interest increased we'll say, so that he was able to sell the note only for $102, the result in that case roughly speaking, not quite exactly, but roughly speaking, would be a $1 capital loss and $3 of interest income. It wouldn't be exactly that because the $102 would have to be -- well 100, one hundred and thirds of that would have to be allocated to the note and three one hundred and thirds to the interest element and would come out that he had perhaps received about $2.97 of interest and slightly less than $100 would be attributable to the note in that case.
Potter Stewart: I understand that a good deal of this problem has been explicitly covered in the 1954 --
Frank I. Goodman: That's right Mr. Justice Stewart.
Potter Stewart: Am I right in my understanding that with respect to the note of an individual person --
Frank I. Goodman: That's right.
Potter Stewart: The 54 statute does not --
Frank I. Goodman: That's right, the 54 statute applies only to securities issued by a corporation or by a governmental entity.
Arthur J. Goldberg: Can you explain to us why that happened Mr. Goodman, why the individual was left out?
Frank I. Goodman: Well I think for the most part Mr. Justice Goldberg, the 1954 statute was intended primarily as a legislative overruling of the Caulkins case. They primarily were thinking within the general framework of that decision and simply didn't provide a legislative solution which went to the heart of the principle.
Arthur J. Goldberg: Had the Treasury proposed a broader solution, do you know?
Frank I. Goodman: I don't think so. I maybe wrong about that. I don't think they did. The taxpayer concedes all of this in the case of the note with stated interest and we say that exactly the same principle should apply in the case of the discounted note. This conclusion is compelled not only by reason, it is supported also by the overwhelming weight of authority. Since 1959, the basic issue involved in this case has come before six Courts of Appeals, the Court of Claims and the Tax Court. Only one court, the Sixth Circuit in the Midland-Ross case has resolved the matter in favor of the taxpayer. All of the others, the First, Second, Third, Fifth and Ninth Circuits have recognized that original issue discount is exactly the same thing as interest and should be taxed as such. The conclusion is further supported by the long-standing rule as to the treatment of original issue discount from the standpoint of the borrower, that is to say, the corporation which issues the security. The decisions of this and other courts have uniformly held that this -- that the excess of the amount which the borrower agrees to pay upon maturity over the amount at which the security is issued, represents a cost of obtaining the lender's money and as such must be amortized over the life of the note and deductible from ordinary income. It is true that at least one Court of Appeals, the Second Circuit has thought it more appropriate to regard this deductible item as a cost sustained by the issuing corporation rather than its interest. The Ninth Circuit has regarded it alternatively, either as interest or as a cost. But three other Courts of Appeals, the Third, the Fourth and the D.C. Circuit have concluded unequivocally that original issue discount is deductible as an interest expense by the issuing corporation. At page 15 of our brief in the Midland-Ross case, we cite the well-reasoned opinions of Judge Goodrich for the Third Circuit and Judge Parker for the Fourth Circuit. We neglected to cite the third case which is Helvering versus California-Oregon Power Company, 75 F.2d 64, the decision of the District of Columbia Circuit. The same --
Arthur J. Goldberg: [Inaudible]
Frank I. Goodman: Of this aspect? We regard it as an interest deduction.
Arthur J. Goldberg: Both sides?
Frank I. Goodman: On both sides -- as an interest deduction by the issuer and as an interest income to the lender.
Arthur J. Goldberg: [Inaudible]
Frank I. Goodman: I'm not quite sure, I understand what that means Mr. Justice Goldberg.
Arthur J. Goldberg: [Inaudible]
Frank I. Goodman: You're distinguishing the yield from the nominal rate of interest. I believe that's true. I've read that Mr. Justice Goldberg. In regard to the question that you just asked, in view of the contention by Midland-Ross that the government has taken a different view with regard to the status of original issue of discount to the borrower, Midland-Ross says that the government regards this as a loss rather than as interest. It's true that the government has been inconsistent about this over the course of the years and at times has regarded it as a loss. But so far as I know, the most recent expression is contained in the ruling which we quote on page 36 of the Midland-Ross brief which says -- states as follows, the final paragraph from the footnote. The courts have considered the nature of discount in cases involving private corporations and have held it to be in the nature of differed interest which maybe amortized for income tax purposes over the life of the bonds by deducting the annual proportion thereof from the issuing corporations' gross income each year as accrued interest. The leading decision of -- oh, I was going to present one further citation which we didn't give in our brief, and that is to the Longview Hilton Hotel Company case, 9 T.C. 180, 182 and the case is cited therein, which I think expresses the view of most of the cases of the Tax Court to the effect that it is an interest deduction to the borrower. The leading decision of this Court, Helvering versus Union Pacific Company is a little bit ambivalent. At some point, the Court appears to refer to the original issue of discount item as a loss. But it also states that discount is a factor “in arriving at the actual amount of interest paid for the use of capital procured by a bond issue.” The difference between the capital realized by the issuer and par value which is to be paid at maturity, must be added to the aggregate coupon payments in order to arrive at the total interest paid. Now if as these authorities seem to indicate, original issue discount represents interest paid or accrued by the borrower, then necessarily it represents income, it represents interest received or accrued by the lender. Petitioners don't really dispute the fact that original issue discount and stated interest are in substance one and the same thing. They argue however, that the government is estopped to deny them capital gains treatment because of its earlier acquiescence in the Sixth Circuit's decision in the Caulkins case.
Potter Stewart: Before you get to that, how do you handle the consistent treatment of premium or have you told us about it?
Frank I. Goodman: Well, Mr. Justice Stewart, I agree with the petitioners that premium logically should be treated the same way as discount and vice versa and also that prior to 1942, I think it was the general understanding that premium was not to be regarded as an item which ended into the computation of interest but rather as a capital item to use that terminology. However, the two questions have historically been treated as separate compartments, altogether apart from one another at least much of the time. In 1942, Congress enacted a statute dealing expressly with the problem of bond premium and said not a word about bond discount. In 1954, it enacted a statute dealing with original issue discount and said not a word about premium and in some respects, the two statutory solutions are not parallel.
Byron R. White: [Inaudible] dealing with discount to what the law was before.
Frank I. Goodman: The House Committee as Mr. Brandes said yesterday stated that the prior law was that the discount was a capital item and was not interest. On the other hand --
Byron R. White: Now your view of -- your position is that's just plain wrong.
Frank I. Goodman: That was -- we think that was an erroneous and overly broad statement. The Senate on the -- the Senate Committee on the other hand, took a different view. It said that the law simply was not clear and that the purpose of the House Bill, the 1944 legislation having originated in the House was simply to clarify the preexisting law and to remove all uncertainties and doubts. So at least as far as the Senate is concerned, I don't think there is any negative implication in the 1954 legislation.
Byron R. White: And the 1954 legislation would have applied to the one who loans on a note and a discount and what if he sells the note then, meanwhile? If he sells the note meanwhile then that fellow gets paid off with it.
Frank I. Goodman: That's right. I think that --
Byron R. White: Both of them have interest.
Frank I. Goodman: Under the 19 -- if the first -- if the original holder of the note sells it, he is chargeable with that part of the discount interest which it accrued up to the date of the sale.
Byron R. White: And the buyer?
Frank I. Goodman: Is accountable for the balance of the interest as it accrues during his holding period.
Byron R. White: And the discount where -- this is only -- this applies only where there is a interest not stated?
Frank I. Goodman: That's right. The statute applies to original issue discount. That result would have been true with -- I think everyone agrees that, that result would have been -- would have obtained in the cases where interest was stated.
Byron R. White: But that -- you said yesterday that was only as of 1954, there was a case on that.
Frank I. Goodman: No. What I said yesterday was this. Well, the question you ask I believe is what treatment would have been accorded to the sale of a security with accrued interest where the purchase price was not specifically allocated between the two components. And my answer was that the earliest case on this so far as I know is the Fischer case decided in 1954. Since then, there had been a number of cases which have confirmed the result that you must allocate the purchase price between the interest and principal component. Prior to that time, there was no specific case and I think that the matter was inconsiderable, valid and confusion. That was not the result of any statutory change in 1954. I was answering Mr. Justice Stewart's question about premium. Not only has Congress treated premium and discount differently, but this Court has also tended to regard them as separate questions. In 1932, a much criticized decision, the Old Colony case, this Court held in effect that premium was not to be taken into account in computing the interest deductions for the issuer. The Court said that interest meant what everybody -- interest meant what is called interest. It meant the nominal interest rate and it didn't have anything to do with what the Court called the esoteric notion of effective interest dreamed up by accountants. Two years later though in 1936 in the Union Pacific case to which I've already referred, the Court said that original issue discount as distinct from premium was to be taken into account in determining the issuer's interest deductions so that it treated premium and interest differently -- premium and discount differently. And as I've already indicated, the lower federal courts have fairly consistently though not entirely consistently treated discount as an interest item to the borrower without so much as nod to the Old Colony case and its ruling as to premium. This disparity of treatment was noted by no less than observer than Roswell Magill who stated at page 184, I think it was. I have that somewhere, stated at page 184 of his well known book on tax -- 204 rather, of his well known book on taxable income that the Union Pacific decision with regard to discount is “hardly reconcilable on theories of accrual accounting with the prior holding as to bond premium.” So while I don't pretend to defend a differentiation in treatment between premium and discount. I don't think that the Court need deter from reaching the sound and sensible result in the case of discount merely because of early and long since discredited decisions about premium which in any event were superseded by statute as early as 1942, long before the transactions in this case.
Potter Stewart: Your answer -- your explanation does indicate that plenty of -- there are plenty of examples and you've given us, one where things which are a matter of economics are alive have because of the labels attributed to -- has been treated differently by this Court and other courts. You've just told us about premium and discount and the same might well be true about discount and the interest even though economically, these things are all in a parity, still the labels that people have given to them have rightly or wrongly influenced the courts to different results and again --
Frank I. Goodman: I can't -- I don't --
Potter Stewart: Results which is a matter of economics or interest.
Frank I. Goodman: I don't think I can deny that Mr. Justice Stewart. I would emphasize your word wrongly though, in the case of Old Colony decision which all of the accounting commentators have roundly criticized even while it still had a lot of vitality and I don't think it has much anymore. Now turning to the Caulkins' decision and the contention that the government is estopped by virtue of its acquiescence in that case, we think that, that contention fails for two reasons. The first place, because the government is not bound by its acquiescence and in the second place, because in any event, the Caulkins' decision does not rule this case. It's well settled I think that acquiescence in an erroneous decision does not preclude the government from correcting its mistake and collecting a tax otherwise due. The taxpayer cannot claim surprise in this regard because the cumulative bulletin, every cumulative bulletin says on its very front page that the rulings contain therein and that includes acquiescence are not binding but are simply intended as guides to official administrative prudent, administrative thinking. The statute expressly gives the Commissioner discretion to determine the extent to which any ruling maybe applied without retroactive effect. The taxpayer says that in this case, that abuse -- that discretion was abused because the Commissioner made the withdrawal of his acquiescence retroactive with respect to all taxpayers other than those who had purchase the particular type of security involved in the Caulkins case. Now we don't say that the differentiation between that type of security and other types of securities was altogether a reasonable one, but on the other hand, it certainly wasn't arbitrary and invidious. The government simply made a limited vow in the direction of stare decisis much as this Court did when it held that football and boxing were subject to the antitrust laws but refrained from extending that principle to baseball which was the particular sport which had been covered by the prior decision in Tulsan exempting it from the antitrust laws. In any event, the Caulkins case really isn't in point here. The Caulkins arose under a particular statute, Section 117F of the 1939 code which dealt only with the retirement of bonds and the decision was very much based upon the particular language of that statute. In Caulkins, the taxpayer purchased for about $15,000 payable in ten annual installments, an installment certificate in the face amount of $20,000 which he surrendered for that amount. That represented the equivalent of a 5.5% return on his investment. And indeed, the 5.5% was even written on the cover of the certificate. The Court held that this was capital gain under the language of Section 117F which provided that amounts received upon the retirement of corporate bonds would be considered to be received in exchange therefore. The Court didn't base its decision upon any broad, general principle that original issue discount was different from interest or had traditionally been treated differently. In fact, specifically agreed with the government, that the discount was essentially the same as interest and that there was no practical reason for taxing it other than as ordinary income, but it felt compelled by the particular language of Section 117F to hold it capital gain. I think it's quite probable that the Court would have reached the same result in the case of a note with stated interest and it might well have reached a different result had the discounts been realized upon a transaction not covered by Section 117F, in other words, by a sale. Now this interpretation of the Caulkins' decision is by no means a novel one. Even before the government withdrew its acquiescence in Caulkins, the Tax Court held that the rule of Caulkins was confined to retirements and did not apply to sale and I'd like to read the Court exactly what the Tax Court said in that regard. It said in the Paine case 23 T.C. 391 and 401, we think it clear that the decision in the Caulkins case was based solely upon the precise language of Section 117F which left no doubt that the entire amount received as a result of the retirement of notes and registered form was to be deemed received in exchange for such notes despite the recognition of both courts, both the Tax Court and the Court of -- and the Sixth Circuit that the increment there under consideration was essentially interest. It is obvious however that Section 117F is not here applicable because there was no retirement of the notes but only a sale and there is no evidence that the notes were in registered form.
Potter Stewart: The Paine case was reversed by the Court of Appeals?
Frank I. Goodman: It was reversed on grounds which are completely irrelevant to this consideration. It was reversed essentially on the ground that in that case, the notes in question had been given in return for property.
Potter Stewart: So it didn't get to this ground --
Frank I. Goodman: No. They concluded that there was no interest element at all in the case because they didn't know what the value of the property was.
Potter Stewart: Right.
Frank I. Goodman: Premium is governed by a different statute which was enacted in 1942. In general, the treatment is similar. The treatment --
Speaker: [Inaudible]
Frank I. Goodman: Well yes, I suppose it was. The difference in treatment --
Speaker: [Inaudible]
Frank I. Goodman: Well, they're very similar. I don't mean to suggest that they're entirely different. On the contrary, they're almost the same, but only almost the same. For example, the statute dealing with premium deals with both market premium and original issue premium, the distinction I haven't --
Speaker: [Inaudible]
Frank I. Goodman: Well, the statute provides that it -- the statute gives the lender an election to either to amortize it over the life of -- amortize it as a deduction over the life of the security or to treat it as a loss in the year of sale or redemption, it has that choice.
Speaker: [Inaudible]
Frank I. Goodman: The statute doesn't deal with the element that pays it.
Speaker: [Inaudible]
Frank I. Goodman: Well, he is required to amortize it. Now as I indicated earlier, the Old Colony case said that you don't amortize it as an interest deduction but it left open the possibility at least after 1913 of amortizing it as income received by the issuer. So that really, it is treated in exactly the same way as we argue that discount should be treated, but I have to concede that it was not on the theory that it was an interest deduction.
Speaker: [Inaudible]
Frank I. Goodman: I'd like to correct what I just said. I was a little bit confused. He is allowed to amortize it but not on the theory that it is an offset to interest. In other words, if a bond is purchased for 100 -- for $94 and it's a $100 bond --
Speaker: [Inaudible]
Frank I. Goodman: No, alright if it's purchased for $100 and it has a face amount say of $94, it's purchased at a premium. The $6 premium that is received by the issuer is required to be amortized as income by the issuer over the term of the security. Now originally in the Old Colony case, the government argued that this should be true because you should treat the $6 as a factor which enters into the computation of his interest deduction in subsequent years. You should treat it as an offset to his interest deduction in subsequent years as reducing his interest deduction. The Court held in Old Colony, no that wasn't the proper way of looking at interest, but it did leave the way open for amortizing it nonetheless and this would have the same effect.
Speaker: [Inaudible]
Frank I. Goodman: He is the lender. He is the person who was governed by the statute and he is permitted -- he is given an election as to whether to amortize it or as to whether to treat it as a loss in the year in which he sells the bond or redeems it. That was the statutory solution adopted in 1942. Now I suppose that in most cases he would be -- he would choose to amortize it and treat it as an ordinary loss so that the election aspect of the statute --
Speaker: [Inaudible]
Frank I. Goodman: No. From the lender's side, it is a deductible item. It increases his interest if you want to look at it that way. The statute doesn't say anything about interest.
Speaker: [Inaudible]
Frank I. Goodman: It increases his interest deduction.
Speaker: [Inaudible]
Frank I. Goodman: That's right.
Speaker: [Inaudible]
Frank I. Goodman: Now, he is -- excuse me. I've been confusing you I'm afraid. Excuse me, he is the person who is receiving the interest.
Byron R. White: The lender received --
Frank I. Goodman: Yes. He is the recipient. The lender is the recipient of interest. He has no interest deduction. The lender may treat this $6 premium which he has had to pay at the time he purchases the bond as a deduction amortized over the life of the asset.
Byron R. White: But it offsets the interest that he receives.
Frank I. Goodman: That is right. It offsets the interest which he received. Now the statute doesn't say that that's the theory of the deduction. It simply says that he may deduct it. Now it's not clear whether he may deduct it as a loss or as an offset to the interest which he received.
Byron R. White: Now that -- now is that statutory?
Frank I. Goodman: That is statutory in the case of the lender, yes.
Byron R. White: And did that change the rule of the cases?
Frank I. Goodman: Yes.
Byron R. White: The cases were treated as a capital.
Frank I. Goodman: That's correct, it treated -- it changed the rule of the New York Life Insurance Company case which --
Byron R. White: So far as the lender is concerned by statute now, discount and premium were treated almost --
Frank I. Goodman: Almost the same, that's correct Mr. Justice White.
Speaker: [Inaudible]
Bernard E. Brandes: Mr. Goodman yesterday afternoon in his statement of the facts, inadvertently but yet very peculiarly significant reason, I am afraid misdescribed the facts. Mr. Goodman's mistake was that he stated that in the transactions here involved, I beg your pardon, it was an economic loss of consequence. The fact is however that there was an economic gain of substance. This was examined by the Treasury Department on audit and they were satisfied. And that is why the question of whether or not there was an economic gain in this transaction was not raised in either in the lower courts or raised until yesterday -- or stated until yesterday afternoon. Now the reason why Mr. Goodman made that mistake is that he compared the gain on the sales of the securities made in 1952 with the interest course of carrying the entire position including those securities which were first sold in 1953. The significance of the mistake is that it emphasizes the difference between an investment including a discount obligation and stated interest. You don't know the results on an investment until the investment is fully disposed of. It is only then that the economic consequences are in hand.
Byron R. White: But you do know what the consequences would be if you hold it for the good.
Bernard E. Brandes: If all things work out as you hope they will.
Byron R. White: What do you mean -- all you mean is that the lender can pay?
Bernard E. Brandes: If the lender can pay. If the lender remains --
Byron R. White: Or if the borrower can pay you back, now you -- that's the risk.
Bernard E. Brandes: Of course, the lender -- that the borrower remains solvent and able to meet his obligation. Now, strangely and interestingly --
Byron R. White: Do you know why the -- does the record show why these notes were sold?
Bernard E. Brandes: No, that is not in the record. It is conceded that they were sold and in bona fide sales.
Byron R. White: I understand that but [Inaudible]
Bernard E. Brandes: A period of time that probably differed as between various obligations maybe somewhat so closer to maturity and others were so -- at a period of time further removed from the maturity.
Byron R. White: You would have held that no maturity --
Bernard E. Brandes: If they had been held to maturity under the statute as it existed prior of 1954, the gain would have been ordinary income because these obligations were not in registered form or with coupons attached and the significance given in the statute on a retirement was limited to obligations in registered form or with coupons attached.
Byron R. White: Well is this pretty solvent borrower?
Bernard E. Brandes: The borrowers were solvent.
Byron R. White: And that this must [Inaudible]
Bernard E. Brandes: They were sold and there is no -- as I mentioned, no argument made about the sale.
William J. Brennan, Jr.: Did I understand you to say that, had they been held to maturity, then it would have been treated as an income and not as --
Bernard E. Brandes: The gain would not have been a capital gain because the threshold item of a sale or exchange would be missing. 117F which makes a retirement, a deemed exchange was then limited to obligations and registered form or with coupons attached. That requirement was eliminated in the 1954 code. Now, I wanted at this point to bring in the analogy of the premium case, the leading case on premium in this Court, the New York Life Insurance against Edwards. There the Court pointed out that only on disposition could it be known whether or not a security issued at a premium would produce profit or loss and that is why the lender was not to be permitted to amortize his premium course as against his income currently and I should like to take the liberty of reading the words of the Court. Obviously, no actual ascertainable loss had occurred. All of the securities might have been sold thereafter above cost. The result of the venture could not be known until they were either sold or paid off. Mr. Justice Goldberg raised the question of whether the new provision in the 1954 code applies to obligations of an individual. For some reason, Congress has not done that but by the same token, the privilege of amortizing premium is not allowed with regard to obligations issued by individuals. The two things march along together for reasons apparently best known to the Congress.
Byron R. White: Now could you tell me now -- could you tell me what -- how premium is now treated under the statute from the standpoint of --
Bernard E. Brandes: Premium on private --
Byron R. White: - the lender.
Bernard E. Brandes: Premium paid by the lender on a private security is distinct from a municipal security. He may at the election of the lender be amortized so as to reduce his ordinary income including his income from the obligation which he holds.
Byron R. White: What's his other election?
Bernard E. Brandes: His other election is not to make the election which I just described in which event, it is an item of capital gain or loss on disposition of the obligation in the same way as it was before the statute was changed in 1942.
Byron R. White: Now how about public securities?
Bernard E. Brandes: Public securities; the lender is forced to amortize his premium. There is no right of election on public securities, tax exempts and obligation yield on which -- or the income from which, is not subject to federal income tax.
Byron R. White: What does a borrower do with the same thing, amortize it and set it off against good faith?
Bernard E. Brandes: No. He is forced to amortize it but without an offset to income. The -- since the -- the interest on the municipal security is not subject to tax, Congress decided that the premium which was paid should not be permitted to result in an eventual capital loss when the obligation is disposed of.
Byron R. White: How about the private security?
Bernard E. Brandes: On the private security, the amortization of the premium is at the election of the lender. He can elect --
Byron R. White: How about the borrower?
Bernard E. Brandes: The borrower? The borrower must at all times, even at the time when the lender could not reduce his income from the obligation, the borrower must at all times increase as it were his income because he is reducing his cost with regard to the carrying of that obligation. I thank the Court.